DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Pub. No. CN 203554552 U by Liu et al. (“Liu”).

As to claim 1, Liu discloses a video display method, for displaying a background video of a stage space (Liu, stage background video system, Abstract), wherein the stage space comprises at least one stage plane, each of the at least one stage plane comprises a plurality of display screens (Liu, LED display screen 11), As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
the background video comprises at least one source video, each source video comprises a plurality of frame images corresponding to a plurality of display time points, respectively, and each source video is displayed on a stage plane (Liu, a three-dimensional model of the stage is established by the simulation device 16 to simulate the unit video played in the LED display unit during the program performance, and to display the playback time, the time node of the stage shape change, and each unit The frame playback state in the video, you can select, cut, move, paste, fill and generate the video sequence according to the specified rules for the produced video. Page 5, ¶ [05]),
the video display method, for a current display time point of the plurality of display time points, comprises:
acquiring at least one frame image corresponding to the current display time point in the at least one source video (Liu, the animation of the background video and the animation of the elevator type are set uniformly according to its time node, because the video itself also controls the progress through the time node, and the animation change of the stage platform also changes. It is mainly controlled by the time node. When it is still, it means that the previous frame is the same as this frame and the next frame, so as long as the time nodes are consistent when making videos and animations, Page 4, ¶ [12]);
reading a stage configuration file, and obtaining a stage modeling parameter of the stage space at the current display time point and a corresponding relationship between the at least one frame image and the stage space according to a specific stage related parameter in the stage configuration file (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc., and store the data in the CUE format file for output, and use this as the basis for controlling the movement of the real mechanical stage equipment, Page 3, ¶ [13]);
according to the stage modeling parameter and the corresponding relationship between the at least one frame image and the stage space, processing the at least one frame image to obtain a plurality of divided regions that are in one-to-one correspondence to all display screens comprised in the at least one stage plane (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc., Page 3, ¶ [13]) (Liu, the video dividing device 15 divides the background video into a unit video for playing in each LED display unit, and sends the unit video to the video servers 12, 13. Figure 1, Page 3, ¶ [04])(Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]);
determining a plurality of display contents that are in one-to-one correspondence to the plurality of divided regions, and copying the plurality of display contents to at least one target memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Edit according to the specified rules, and copy the data in the subdivided area of the source video image to the corresponding position of the destination video image, so as to realize the segmentation and reorganization in the video data frame. Page 4, ¶ [11]); and
outputting a content in the at least one target memory to the at least one stage plane for display (Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]).
As to claim 2, Liu discloses the video display method wherein a spatial position and a size of each display screen at the current display time point are obtained based on the stage modeling parameter (Liu, the resolution of the broadcast picture needs to be calculated according to the specification and size of the LED screen used, Page 3, ¶ [03]) (Liu, a three-dimensional model of the stage is established by the simulation device 16 to simulate the unit video played in the LED display unit during the program performance, and to display the playback time, the time node of the stage shape change, and each unit The frame playback state in the video, you can select, cut, move, paste, fill and generate the video sequence according to the specified rules for the produced video. Page 5, ¶ [05]), 
the corresponding relationship between the at least one frame image and the stage space comprises a frame image corresponding to each display screen and a corresponding relationship between the at least one source video and the stage space (Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]), 
the corresponding relationship between the at least one source video and the stage space comprises a stage plane corresponding to each of the at least one frame image and a plurality of vertex space coordinates of each frame image in a stage plane corresponding to each frame image after each frame image is mapped to the stage plane corresponding to each frame image (Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]), 
according to the stage modeling parameter and the corresponding relationship between the at least one frame image and the stage space, processing the at least one frame image to obtain the plurality of divided regions that are in one-to-one correspondence to the all display screens comprised in the at least one stage plane (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc. Page 3, ¶ [13]), comprises: 
for each display screen of the all display screens, determining a spatial position and a size of the display screen at the current display time point according to the stage modeling parameter (Liu, the resolution of the broadcast picture needs to be calculated according to the specification and size of the LED screen used, Page 3, ¶ [03]) (Liu, a three-dimensional model of the stage is established by the simulation device 16 to simulate the unit video played in the LED display unit during the program performance, and to display the playback time, the time node of the stage shape change, and each unit The frame playback state in the video, you can select, cut, move, paste, fill and generate the video sequence according to the specified rules for the produced video. Page 5, ¶ [05]); 
according to the corresponding relationship between the at least one source video and the stage space, determining a frame image corresponding to the display screen and a plurality of vertex space coordinates of the frame image in a stage plane corresponding to the frame image after the frame image is mapped to the stage plane corresponding to the frame image (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Edit according to the specified rules, and copy the data in the subdivided area of the source video image to the corresponding position of the destination video image, so as to realize the segmentation and reorganization in the video data frame. Page 4, ¶ [11]); and 
determining a divided region corresponding to the display screen based on the spatial position and the size of the display screen at the current display time point and the plurality of vertex coordinates of the frame image in the stage plane corresponding to the frame image (Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]).
As to claim 3, Liu discloses the video display method wherein before determining the plurality of display contents that are in one-to-one correspondence to the plurality of divided regions (Liu, the video dividing device 15 divides the background video into a unit video for playing in each LED display unit, and sends the unit video to the video servers 12, 13. Figure 1, Page 3, ¶ [04]), the video display method further comprises: 
reading the at least one frame image into a source memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]).
As to claim 4, Liu discloses the video display method wherein determining the plurality of display contents that are in one-to-one correspondence to the plurality of divided regions, comprises:
for each divided region of the plurality of divided regions, determining a source memory address space corresponding to the divided region in the source memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]); and
arranging contents in the source memory address space according to a display screen pixel arrangement sequence, to obtain a display content corresponding to the divided region (Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]).
As to claim 6, Liu discloses the video display method wherein determining the plurality of display contents that are in one-to-one correspondence to the plurality of divided regions, for each divided region of the plurality of divided regions, comprises:
determining a source memory address space corresponding to the divided region (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]);
acquiring an image editing parameter, and performing a transformation process on contents in the source memory address space corresponding to the divided region according to the image editing parameter (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Edit according to the specified rules, and copy the data in the subdivided area of the source video image to the corresponding position of the destination video image, so as to realize the segmentation and reorganization in the video data frame. Page 4, ¶ [11]); and
arranging the contents in the source memory address space after being performed the transformation process according to a display screen pixel arrangement sequence, to obtain a display content corresponding to the divided region (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Edit according to the specified rules, and copy the data in the subdivided area of the source video image to the corresponding position of the destination video image, so as to realize the segmentation and reorganization in the video data frame. Page 4, ¶ [11]).
As to claim 13, Liu discloses a video display system, for displaying a background video of a stage space (Liu, stage background video system, Abstract), wherein the stage space comprises at least one stage plane, each of the at least one stage plane comprises a plurality of display screens (Liu, LED display screen 11), As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
the background video comprises at least one source video, each source video comprises a plurality of frame images corresponding to a plurality of display time points, respectively, and each source video is displayed on a stage plane (Liu, a three-dimensional model of the stage is established by the simulation device 16 to simulate the unit video played in the LED display unit during the program performance, and to display the playback time, the time node of the stage shape change, and each unit The frame playback state in the video, you can select, cut, move, paste, fill and generate the video sequence according to the specified rules for the produced video. Page 5, ¶ [05]),
the video display system comprises a stage-independent display processing unit (Liu, LED video processor 14, Figure 1), a source memory (Liu, video servers 12 and 13, Figure 1), at least one target memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]), and at least one display controller (Liu, LED video processor 14, Figure 1),
the source memory is configured to store at least one frame image, which corresponds to a current display time point of the plurality of display time points, in the at least one source video (Liu, the animation of the background video and the animation of the elevator type are set uniformly according to its time node, because the video itself also controls the progress through the time node, and the animation change of the stage platform also changes. It is mainly controlled by the time node. When it is still, it means that the previous frame is the same as this frame and the next frame, so as long as the time nodes are consistent when making videos and animations, Page 4, ¶ [12]);
the stage-independent display processing unit is configured to:
reading a stage configuration file, and obtaining a stage modeling parameter of the stage space at the current display time point and a corresponding relationship between the at least one frame image and the stage space according to a specific stage related parameter in the stage configuration file (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc., and store the data in the CUE format file for output, and use this as the basis for controlling the movement of the real mechanical stage equipment, Page 3, ¶ [13]),
according to the stage modeling parameter and the corresponding relationship between the at least one frame image and the stage space, processing the at least one frame image to obtain a plurality of divided regions that are in one-to-one correspondence to all display screens comprised in the at least one stage plane (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc., Page 3, ¶ [13]) (Liu, the video dividing device 15 divides the background video into a unit video for playing in each LED display unit, and sends the unit video to the video servers 12, 13. Figure 1, Page 3, ¶ [04])(Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]),
 determining a plurality of display contents that are in one-to-one correspondence to the plurality of divided regions, and copying the plurality of display contents to at least one target memory, outputting a content of the at least one target memory to the at least one stage plane for display (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Edit according to the specified rules, and copy the data in the subdivided area of the source video image to the corresponding position of the destination video image, so as to realize the segmentation and reorganization in the video data frame. Page 4, ¶ [11]);
the at least one target memory is configured to store display contents of the all display screens (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]),
the at least one display controller is configured to control a corresponding display screen to display a display content to be displayed through a signal line according to the content in the at least one target memory. As shown in figure 1 of Liu, the LED video processor 14 is connected to the LED display screen 11 by a line and transmits the display content to the LED display screen.
As to claim 15, Liu discloses an electronic device (Liu, stage background video system, Abstract), comprising: 
at least one processor (Liu, LED video processor 14, Figure 1); and 
a memory communicatively connected with the at least one processor (Liu, video servers 12 and 13, Figure 1) (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]); 
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to make the at least one processor to execute a video display method (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]), 
the video display method is used for displaying a background video of a stage space (Liu, stage background video system, Abstract), the stage space comprises at least one stage plane, each of the at least one stage plane comprises a plurality of display screens (Liu, LED display screen 11), As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5. In addition, these multiple regions, B1 to B5, each contain a plurality of LED display screens 11.
the background video comprises at least one source video, each source video comprises a plurality of frame images corresponding to a plurality of display time points, respectively, and each source video is displayed on a stage plane (Liu, a three-dimensional model of the stage is established by the simulation device 16 to simulate the unit video played in the LED display unit during the program performance, and to display the playback time, the time node of the stage shape change, and each unit The frame playback state in the video, you can select, cut, move, paste, fill and generate the video sequence according to the specified rules for the produced video. Page 5, ¶ [05]), 
the video display method, for a current display time point of the plurality of display time points, comprises: 
acquiring at least one frame image corresponding to the current display time point in the at least one source video (Liu, the animation of the background video and the animation of the elevator type are set uniformly according to its time node, because the video itself also controls the progress through the time node, and the animation change of the stage platform also changes. It is mainly controlled by the time node. When it is still, it means that the previous frame is the same as this frame and the next frame, so as long as the time nodes are consistent when making videos and animations, Page 4, ¶ [12]);
reading a stage configuration file, and obtaining a stage modeling parameter of the stage space at the current display time point and a corresponding relationship between the at least one frame image and the stage space according to a specific stage related parameter in the stage configuration file (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc., and store the data in the CUE format file for output, and use this as the basis for controlling the movement of the real mechanical stage equipment, Page 3, ¶ [13]); 
according to the stage modeling parameter and the corresponding relationship between the at least one frame image and the stage space, processing the at least one frame image to obtain a plurality of divided regions that are in one-to-one correspondence to all display screens comprised in the at least one stage plane (Liu, the physical size of the stage is modeled in three dimensions by calculation, and a 3DS file that can be read into the stage scene is generated. The basic geometric modeling data in CUE can be used to analyze the spatial position relationship, so as to extract the data information of the stage scene, including the movement height of the stage module, etc., Page 3, ¶ [13]) (Liu, the video dividing device 15 divides the background video into a unit video for playing in each LED display unit, and sends the unit video to the video servers 12, 13. Figure 1, Page 3, ¶ [04])(Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]);
determining a plurality of display contents that are in one-to-one correspondence to  the plurality of divided regions, and copying the plurality of display contents to at least one target memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Edit according to the specified rules, and copy the data in the subdivided area of the source video image to the corresponding position of the destination video image, so as to realize the segmentation and reorganization in the video data frame. Page 4, ¶ [11]); and
outputting a content in the at least one target memory to the at least one stage plane for display (Liu, The unit video generation unit 31 divides the background video played on the 4 surfaces and the upper end surface of the bottom stage main body according to the displacement state data of each column in the program performance, and generates the 4 surfaces and the upper end surface of each column. The unit video broadcasts on the LED display unit. Page 4, ¶ [02]).
As to claim 16, Liu discloses a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores computer instructions, and the computer instructions are used for making a computer execute the video display method according to claim 1 (Liu, the present invention can also be implemented as programs recorded in a recording medium, the programs comprising machine-readable instructions for implementing the methods according to the present invention. Thus, the present invention also covers a recording medium storing a program for executing the method according to the present invention. Page 5, ¶ [08]).  

Allowable Subject Matter
Claims 5, 7-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 5, Liu does not expressly disclose the video display method wherein determining the source memory address space corresponding to the divided region in the source memory, comprises:
acquiring an offset value of each pixel in the divided region relative to an image origin corresponding to the divided region;
determining a source memory address corresponding to the image origin;
according to the source memory address corresponding to the image origin and the offset value, determining a source memory address corresponding to each pixel; and
according to source memory addresses corresponding to all pixels in the divided region, determining the source memory address space corresponding to the divided region.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 7, Liu discloses the video display method wherein the all display screens are divided into at least one display screen group according to positions of the all display screens, at least one divided region corresponding to at least one display screen comprised in each display screen group constitutes a divided region group, As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
Liu does not disclose
and each divided region group corresponds to a target memory of the at least one target memory,
each divided region group corresponds to a display screen arrangement sequence, wherein the display screen arrangement sequence is used for indicating an arrangement sequence of at least one display content corresponding to the at least one divided region comprised in each divided region group in a target memory corresponding to each divided region group,
copying the plurality of display contents to at least one target memory, comprises:
for an i-th divided region group, according to a display screen arrangement sequence corresponding to the i-th divided region group, copying at least one display content corresponding to at least one divided region comprised in the i-th divided region group to a target memory corresponding to the i-th divided region group,
wherein i is a positive integer and less than a total number of the at least one divided region group.
Liu does not expressly teach each of the divided regions with a target memory as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claim 8, this claim depends upon objected dependent claim 7 and objected to for the same reasons.

As to claim 9, Liu discloses the video display method wherein the all display screens are divided into at least one display screen group according to positions of the all display screens, and at least one divided region corresponding to at least one display screen comprised in each display screen group constitutes a divided region group, As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
the at least one target memory comprises a common target memory, and at least one divided region group corresponding to the at least one display screen group shares the common target memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]),
determining the plurality of display contents that are in one-to-one correspondence to the plurality of divided regions (Liu, the video dividing device 15 divides the background video into a unit video for playing in each LED display unit, and sends the unit video to the video servers 12, 13. Figure 1, Page 3, ¶ [04]), and copying the plurality of display contents to at least one target memory (Liu, the video image sequence processed by the unit video generation unit 31 is a front view of four planes. Through interface interaction, transfer the video image into the memory, read the pixel data of the image, and divide it into several unit sub-blocks according to the row and column coordinates according to the perspective and projection laws. Page 4, ¶ [11]), comprises:
Liu does not expressly teach
for an i-th divided region group, according to m spatial positions of m display screens corresponding to m divided regions comprised in the i-th divided region group, determining whether the m display screens are all shielded,
in response to a case where the m display screens are all shielded, taking a content currently stored in the common target memory as m display contents corresponding to the m divided regions, and not executing a writing operation to the common target memory;
in response to a case where at least one display screen of the m display screens is not shielded, determining m display contents corresponding to the m divided regions, and writing the m display contents into the common target memory,
wherein i is a positive integer and less than a total number of the at least one divided region group, and m is a positive integer.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 10, Liu discloses the video display method wherein the all display screens are divided into at least one display screen group according to positions of the all display screens, each display screen group is controlled by a display controller, As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
Liu does not disclose
and each display screen group corresponds to a target memory and a display screen arrangement sequence,
outputting the content in the at least one target memory to the at least one stage plane for display, comprises:
for each target memory of the at least one target memory:
outputting a content in the target memory to a display controller controlling a display screen group corresponding to the target memory;
processing the content in the target memory by the display controller according to a display screen arrangement sequence corresponding to the display screen group, to obtain a plurality of display contents stored in the target memory;
outputting the plurality of display contents stored in the target memory by the display controller to corresponding display screens in the at least one stage plane for display.
Liu does not expressly teach each of the divided regions with a target memory as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 11, Liu discloses the video display method wherein the all display screens are divided into at least one display screen group according to positions of the all display screens, each display screen group is controlled by a display controller, As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
Liu does not disclose
each display screen group corresponds to a target memory and a display screen arrangement sequence,
each display screen group corresponds to a stage screen control video file,
outputting the content in the at least one target memory to the at least one stage plane for display, comprises:
for each display screen group of the at least one display screen group, storing a content in a target memory corresponding to the display screen group, to generate a stage screen control video file corresponding to the display screen group;
in response to displaying the background video, outputting at least one stage screen control video file corresponding to the at least one display screen group to the at least one display controller for display.
Liu does not expressly teach each of the divided regions with a target memory as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claim 12, this claim depends upon objected dependent claim 11 and objected to for the same reasons.

As to claim 14, Liu discloses the video display system wherein the all display screens are divided into at least one display screen group according to positions of the all display screens, each display screen group is controlled by a display controller, As shown in figures 1 and 2 of Liu, the stage is divided into multiple regions of display screens B1 to B5.
Liu does not disclose
each display screen group corresponds to a target memory and a display screen arrangement sequence,
each display screen group corresponds to a stage screen control video file,
in a case where the stage-independent display processing unit performs an operation of outputting the content in the at least one target memory to the at least one stage plane for display, the operation comprises following steps:
for each display screen group of the at least one display screen group, storing a content in a target memory corresponding to the display screen group, to generate a stage screen control video file corresponding to the display screen group, wherein the stage screen control video file corresponding to the display screen group comprises a content in a target memory corresponding to each of the plurality of display time points, and contents in the target memory corresponding to the plurality of display time points are sequentially stored in the stage screen control video file corresponding to the display screen group according to a time relationship;
in response to displaying the background video, outputting at least one stage screen control video file corresponding to the at least one display screen group to the at least one display controller for display.
Liu does not expressly teach each of the divided regions with a target memory as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0038928 by Park et al. teaches a multi-display system which divides input display data and presents it on a plurality of display devices arranged to form a large display screen.

U.S. Pub. No. 2015/0279037 by Griffin et al. teaches a method of video wall step and adjustment which produces a coherent image on the combined display.

	U.S. Patent No. 7,876,331 by Rackham teaches a video wall display system for a stage which allows the video surface to change during a performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691